internal_revenue_service number release date index number ---------------------------------- ----------------------------- -------------------- ------------- ----------------------------- --------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-130726-02 date date legend state a department j ---------------------------------------- employer m plan x ------ ------ ---------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- ---------------- ------------------------ ----------------------- statutory plans date date date dear ---------------------------- this is in response to your request for a ruling letter on two issues involving plan x your request posed the following two questions whether plan x is a retirement_system within the meaning of internal_revenue_code code sec_3121 whether the services plan x participants perform for employer m will be considered employment for federal_insurance_contributions_act fica purposes plr-130726-02 - facts employer m is a governmental entity created pursuant to the state a revised code and is an instrumentality of state a providing public educational_services within state a employer m maintains plan x plan x was established on date and is designed to offer eligible employees an alternative to participating in state a’s statutory plans an eligible_employee who does not elect to participate in plan x participates in the applicable state a statutory plan employer m represents that the statutory plans are retirement systems within the meaning of code sec_3121 plan x is a defined_contribution_plan and a non trusteed fully insured plan within the meaning of code sec_401 in this regard plan benefits are provided through individual annuity_contracts selected by plan participants plan x received its most recent favorable determination_letter on date stating that it satisfied the requirements of sec_401 plan x provides that all eligible employees may elect to participate in the plan effective as of the employee’s employment_commencement date an eligible_employee is either an academic or administrative employee of employer m under the terms of plan x a participant is an eligible_employee who elects to participate plax x provides for employer and employee contributions and specifies that the employer and employee contributions combined will not be less than the contributions required to meet the requirements of code sec_3121 and the applicable regulations on date employer m submitted additional information indicating that allocations to participants have always exceeded percent of participants’ compensation a participant is eligible for employer contributions beginning on the date the participant commences participation under the plan and ending on the date the participant terminates employment with employer m or the date on which the participant ceases to be an eligible_employee whichever is earlier the terms of the plan provide that employer m shall make contributions to the plan on each participant’s behalf in an amount equal to a specified percentage of the participant’s_compensation however the board_of trustees of employer m may set different contribution rates for different classes of employees and may change the rate from plan_year to plan_year employer contributions are credited to each participant’s employer account plan x also requires each participant to make mandatory_contributions called nonelective contributions equal to at least three percent of the participant’s_compensation the terms of plan x specify that the amount of each participant’s nonelective contributions will equal the percentage of the participant’s_compensation that would have been contributed by the participant to the state a statutory plan had plr-130726-02 the employee not elected to participate in plan x nonelective contributions are credited to each participant’s participant account plan x generally defines compensation as all salary wages and other earnings paid to a participant the plan’s definition of compensation is virtually identical to the definition of compensation used by state a for its statutory plans participants choose to invest the amounts allocated to their accounts in annuity_contracts offered by various companies that have entered into a provider agreement with department j a provider agreement permits a company to provide annuity_contracts for plan x participants to invest in the provider is the company selected by a participant to provide the participant’s annuity_contract participants’ investment selections are subject_to the terms and conditions contained in the respective annuity_contracts samples of all the contracts used to provide benefits under plan x were submitted with this request for a ruling applicable law for purposes of the federal insurance contribution acts fica sec_3101 and sec_3111 of the code impose a tax on the wages paid_by employers to employees with respect to employment the fica tax comprises two separate taxes sec_3101 and sec_3111 of the code impose old-age survivor’s and disability insurance oasdi taxes and sec_3101 and sec_3111 impose hospital insurance hi taxes on employees and employers respectively sec_3121 of the code provides that for purposes of the fica tax employment does not include service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly-owned thereby sec_3121 and sec_31 b -2 c of the employment_tax regulations regulations provide that this exception does not apply to services performed after date if the employee is not a member of a retirement_system of such state political_subdivision or instrumentality sec_31_3121_b_7_-2 of the regulations provides that for purposes of code sec_3121 a retirement_system includes any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by a state political_subdivision or instrumentality thereof to provide retirement benefits to its employees who are participants whether a plan is maintained to provide retirement benefits with respect to an employee is determined under the facts and circumstances of each case the legal form of the plr-130726-02 system is generally not relevant thus for example a retirement_system may include a plan described in sec_401 an annuity plan or contract under sec_403 or a plan described in sec_457 b or f of the code sec_31_3121_b_7_-2 of the regulations provides that generally a pension annuity retirement or similar fund or system is not a retirement_system with respect to an employee unless it provides a retirement benefit to the employee that is comparable to the benefit provided under the old-age portion of the oasdi program of social_security sec_31_3121_b_7_-2 of the regulations provides that in the case of a defined contribution system this requirement is met if and only if allocations to the employee’s account not including earnings for a period are at least percent of the employee’s compensation_for service for the state political_subdivision or instrumentality during the period employer contributions may be taken into account for this purpose sec_31_3121_b_7_-2 of the regulations provides that the definition of compensation used in determining whether a defined contribution retirement_system meets the minimum retirement benefit requirement must generally be no less inclusive that the definition of the employee’s base pay as designated by the employer or the retirement_system provided that such designation is reasonable under all the facts and circumstances sec_31_3121_b_7_-2 of the regulations provides that a defined contribution retirement_system does not satisfy the requirements of this paragraph e with respect to an employee unless the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings on the trust fund whether an interest rate is reasonable is determined after reducing the rate to adjust for the payment of any administrative expenses sec_31_3121_b_7_-2 of the regulations provides that an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulations in a retirement_system that meets the requirements of paragraph e of the regulations with respect to that employee sec_31_3121_b_7_-2 of the regulations defines qualified_participant for purposes of defined contribution retirement systems the regulation provides that whether an employee is a qualified_participant is determined as services are performed an employee is a qualified_participant with respect to services performed on a given day if on that day he or she has satisfied all conditions other than vesting for receiving an allocation to his or her account exclusive of earnings that meets the minimum retirement benefit requirement of paragraph e of the regulation with plr-130726-02 respect to compensation during any period ending on that day and beginning on or after the beginning of the plan_year of the retirement_system discussion plan x satisfies the requirement that each participant in the plan receive an annual allocation of at least of compensation the plan provides that in each year an amount must be contributed that will satisfy the requirements of sec_3121 of the code the taxpayer has represented that in each year amounts in excess of of employees’ compensation have been allocated to participants’ accounts thus plan x satisfies the requirement of sec_31_3121_b_7_-2 of the regulations that each participant in a plan receive an annual allocation of at least of compensation plan x’s definition of compensation is no less inclusive than the definition of base pay and is in fact more inclusive as it includes amounts greater than base pay thus plan x satisfies the requirement of sec_31_3121_b_7_-2 of the regulations that the definition of compensation used in computing allocations as designated by the employer or the retirement_system must be no less inclusive than the definition of the employee’s base pay as designated by the employer or retirement_system to determine whether the plan met the reasonable interest rate requirement of sec_31_3121_b_7_-2 of the regulations this office reviewed every contract in which the participants may choose to invest their allocations this analysis considered in detail whether each contract credited the employee’s accounts with earnings at a rate that is reasonable under all the facts and circumstances our analysis of each contract resulted in the conclusion that plan x satisfies the requirement that participant’s accounts be credited annually with a reasonable rate of interest under the facts and circumstances see regulation sec_31 b - e iii c in lieu of a_trust plan benefits are provided solely by annuities an examination of the annuity_contracts used to fund participant benefits indicates that the reserve value of each contract is known at all times and any increase in such value is automatically allocated for the benefit of the participant all contracts used by the plan provide for the annual allocation of interest to participant accounts each of the contracts available to a participant under the plan credits employees’ accounts with interest at a reasonable rate net of expenses in particular it is noted that each of the contracts offers the participant the opportunity to invest in a fixed account providing a guaranteed return of no less that percent moreover the interest crediting strategy of each of the insurance_companies underwriting each of the annuity contacts takes into account directly or indirectly currently available interest rates it is also noted that all of the contracts waive surrender charges upon annuitization and all offer reasonable purchase rates we conclude that plan x satisfies the requirements of regulation sec_31 b - e iii for a defined contribution retirement_system plr-130726-02 plax x provides that eligible employees participate as of their employment_commencement date which is the date an employee is first credited with an hour_of_service for the performance of duties the plan provides that such participation does not end until the earlier of the date an individual ceases to be an eligible_employee or terminates employment we conclude that the services participant’s in plan x perform for employer m are not considered employment for fica purposes see regulation sec_31_3121_b_7_-2 conclusion we conclude that plan x is a retirement_system within the meaning of code sec_3121 and the regulations thereunder we conclude that the services plan x participants perform for employer m will not be considered employment for fica purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely marie cashman special counsel to the assistant chief_counsel office of division counsel associate chief_counsel exempt_organizations employment_tax government entities tax exempt government entities
